UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY STERLING MILLER, a/k/a Ant, a/k/a New York, a/k/a
Tony, a/k/a Big Al, a/k/a Big A,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:08-cr-01155-SB-8)


Submitted:   June 4, 2013                     Decided: June 10, 2013


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher W. Adams, CHRISTOPHER W. ADAMS LAW OFFICE, P.C.,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Peter T. Phillips, Assistant United
States   Attorney,  OFFICE   OF  THE   UNITED   STATES  ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Sterling Miller appeals from his convictions

on   one   count    each    of    conspiracy   to    possess    with    intent   to

distribute at least five kilograms of cocaine, in violation of

21 U.S.C.A. §§ 841, 846 (West 1999 & Supp. 2012); and money

laundering, in violation of 18 U.S.C.A. § 1956 (West 2000 &

Supp. 2012).       His sole argument is that the district court erred

in denying his motion to withdraw his guilty plea.                 We affirm.

            We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                    United States

v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).                       In order to

withdraw a guilty plea before sentencing, a defendant must show

that a “fair and just reason” supports his request.                       Fed. R.

Crim. P. 11(d)(2)(B).            “[A] ‘fair and just’ reason . . . is one

that essentially challenges . . . the fairness of the Rule 11

proceeding.”       United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).            The defendant bears the heavy burden of

demonstrating the existence of such a reason.                   United States v.

Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009).

            In     determining      whether    a    defendant     has    met   this

burden,    a     district    court     must    consider    the     six     factors

articulated in United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).      We have reviewed the record in this case and, after

carefully considering the factors described in Moore, conclude

                                         2
that the district court did not abuse its discretion in denying

Miller’s motion to withdraw his guilty plea.

                When conducting Miller’s plea colloquy, the district

court substantially complied with the mandates of Fed. R. Crim.

P.    11,       and   we    discern      no    error       in    the   district      court’s

determination           that     Miller’s     plea    was       knowing     and    voluntary.

Further, Miller averred during his Rule 11 hearing that he was

satisfied with his attorney’s representation.                               Such statements

are   presumed          true,     and    Miller      has    not    produced        sufficient

evidence to support his assertion that his counsel’s assistance

was deficient.             Blackledge v. Allison, 431 U.S. 63, 74 (1977);

see Fields v. Attorney Gen., 956 F.2d 1290, 1299 (4th Cir. 1992)

(“Absent        clear      and    convincing        evidence      to   the     contrary,     a

defendant is bound by the representations he makes under oath

during      a    plea      colloquy.”).         Additionally,          we    defer    to   the

district court’s determination that Miller did not successfully

assert his innocence.

                Accordingly, we find that the district court correctly

concluded        that      consideration       of    the    Moore      factors     counseled

against     allowing        Miller      to    withdraw     his    plea.       We    therefore

affirm the district court’s judgment.                            We dispense with oral

argument because the facts and legal conclusions are adequately




                                                3
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  4